Title: From John Adams to John Quincy Adams, 13 June 1815
From: Adams, John
To: Adams, John Quincy



Dear Sir
Quincy June 13th 1815

The Wars of the Reformation Still go on; and produce very curious researches.
The day before yesterday was put into my hand, by W. S. Shaw “Rapport a l’Institut national, Par A. G. Camus Pluviose An XI. In page 55 and Onwards you will find some Account of the Bollandists and the Acta Sanctorum
I am not enough acquainted, with the present Generation of Men to conjecture, whether this is intended to promote the Reformation; or to restore the Catholic Religion with all its Inquisitions and Jesuits; or to abolish Christianity altogether.
Please to look into your “Nouveau Dictionaire historique Par une Societe de Gens de Lettres,” under the Words Bollandus Heinshemius and Papebrock, and compare what you there read with the Report of Camus.
The Reformation has produced Huss and Wickliff Luther and Calvin, Charles 5th and Maurice, Guises, Elizabeth, Mary, Chatillons Oranges Henry 4th William 3d Louis 14th. Powder Plotts, Bartholomews days, Irish Massacres Robespierre, Buoneparte, and all his Battles, the Conflagration of Moscow, the Treaty of Paris and the Restoration of the Emperor Napoleon.
These are all Puppets and Bubbles. The real contest Conflict and Shock is between, opposite, or at least different Systems of Phylosophy, Religion and Government.And when will be the End.
Love to your dear Wife and my dear Daughter, to your dear Sons and my dear Grandsons
A.